DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/14/22. The applicant has overcome the 102 rejection as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims (including new claims 16-17) are finally rejected over art as formulated hereinbelow and for the reasons of record: 

Claim Disposition and Election/Restrictions
Claims 2-6 and 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/22 and the 04/14/22 office action. 
Claims 7-8 have been cancelled.
Claims 1, 9-13 and 15-20 are under examination; of which claims 16-20 are new.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Moon et al 2016/0197386.
As to claims 16-17:
Moon et al disclose that it is known in the art (see Abstract; 0001; 0014; 0023; Claims 1, 3, 5-6, 15; FIGURES 1-3) to make a module housing of a unit module including a plurality of battery cells, the module housing including first/second cover members for covering the entire surface of the battery cells; and an injection port/hole formed at the module housing such that a thermoplastic resin is injected to interfaces between the mounting grooves and the battery cells through the injection port (Abstract; 0001; 0014; 0023; Claims 1, 3, 5-6, 1589; FIGURES 1-3). Moon et al teach that the interfaces between the mounting grooves of the module housing and the battery cells may be completely filled with the thermoplastic resin, whereby it is possible to effectively prevent movement of the battery cells (0023; 0025; FIGURES 1-3). Moon et al the first/second cover members can be made of a resin (CLAIM 3). Since the present claims fail to structurally and physically differentiate the injection hole from the filling check hole, it is deemed that the injection port/hole formed at the module housing such that a thermoplastic resin is injected to interfaces between the mounting grooves and the battery cells through the injection port is sufficient to satisfy applicant’s broadly claimed and structurally undefined holes. 

    PNG
    media_image1.png
    299
    388
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    473
    423
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    493
    327
    media_image3.png
    Greyscale

Moon et al the first/second cover members can be made of a resin (CLAIM 3). Moon et al teach the battery cells are configured to have a structure in which an electrode assembly is mounted in a battery case made of a laminate sheet comprising a resin/metal layer (CLAIM 5); and the battery case is provided at an outer edge thereof with a sealed portion, an outer edge sealed portion, which is formed by sealing an outer edge of the battery case (CLAIM 6). FIGURES 1-2 illustrate projecting portions/components protruding toward the electrode terminal/leads. Moon et al teach the thermoplastic resin may be a material such as polyimide resin, polyethylene resin, polypropylene resin, polybutylene resin, polystyrene resin, polyethylene terephthalate resin, polycarbonate resin and a polybutadiene resin (0025). In this case, any one of the cover member, edges and/or projecting portions/components can be taken to represent applicant’s structurally and materially undefined injection plate; and the foregoing materials can be transparent materials.  
	Thus, the present claims are anticipated. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al 2016/0197386 in view of either: (a) Cao et al 2018/0183025, and/or (b) the publication CN 109244294 (heretofore CN’294).

As to claims 1, 10 and 15:
Moon et al disclose that it is known in the art (see Abstract; 0001; 0014; 0023; Claims 1, 3, 5-6, 15; FIGURES 1-3) to make a module housing of a unit module including a plurality of battery cells, the module housing including first/second cover members for covering the entire surface of the battery cells; and an injection port/hole formed at the module housing such that a thermoplastic resin is injected to interfaces between the mounting grooves and the battery cells through the injection port (Abstract; 0001; 0014; 0023; Claims 1, 3, 5-6, 1589; FIGURES 1-3). Moon et al teach that the interfaces between the mounting grooves of the module housing and the battery cells may be completely filled with the thermoplastic resin, whereby it is possible to effectively prevent movement of the battery cells (0023; 0025; FIGURES 1-3). Moon et al the first/second cover members can be made of a resin (CLAIM 3). Since the present claims fail to structurally and physically differentiate the injection hole from the filling check hole, it is deemed that the injection port/hole formed at the module housing such that a thermoplastic resin is injected to interfaces between the mounting grooves and the battery cells through the injection port is sufficient to satisfy applicant’s broadly claimed and structurally undefined holes. Further note that the thermal resin has flat surfaces/sides which are taken to represent the broadly claimed “planar regions. 

    PNG
    media_image1.png
    299
    388
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    473
    423
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    493
    327
    media_image3.png
    Greyscale


As to claim 9:
Moon et al the first/second cover members can be made of a resin (CLAIM 3). Moon et al teach the battery cells are configured to have a structure in which an electrode assembly is mounted in a battery case made of a laminate sheet comprising a resin/metal layer (CLAIM 5); and the battery case is provided at an outer edge thereof with a sealed portion, an outer edge sealed portion, which is formed by sealing an outer edge of the battery case (CLAIM 6). FIGURES 1-2 illustrate projecting portions/components protruding toward the electrode terminal/leads. Moon et al teach the thermoplastic resin may be a material such as polyimide resin, polyethylene resin, polypropylene resin, polybutylene resin, polystyrene resin, polyethylene terephthalate resin, polycarbonate resin and a polybutadiene resin (0025). In this case, any one of the cover member, edges and/or projecting portions/components can be taken to represent applicant’s structurally and materially undefined injection plate; and the foregoing materials can be transparent materials.  
	Moon et al disclose a battery module according to the foregoing aspects. However, the preceding reference does not expressly disclose the three (3) orthogonal directions (i.e., the stacking dimension, the extension dimension and the height dimension), the thermal resin partially filling the module case, and specific the injection plate. 
As to claims 1 and 10:
	In this respect, 
(a) Cao et al disclose that it is known in the art to make a battery module including a main body and an energy absorbing body including an acting portion and a connecting portion wherein the acting portion protrudes in a direction from the main body toward a battery, and the acting portion is connected with the main body through the connecting portion (Abstract; 0049-0052; see FIGURES 4-6). Cao et al disclose the battery module comprising a rigid end plate and a plastic end plate 13 placed between the battery 12 and the rigid end plate and cooperating with the rigid end plate wherein the plastic end plate 13 include a plastic main body 130 and a cooperative protruding portion 131 fixed with the plastic main body 130, and the cooperative protruding portion 131 protrudes relative to the plastic main body toward a side close to the rigid end plate, and the cooperative protruding portion 131 abuts with the acting portion 102a of the rigid end plate (0050-0051). Thus, in this case, the plastic end plate can be taken to represent the thermal resin at least partially filling the battery module, the rigid end plate can taken to represent applicant’s broadly claimed injection plate; note that the plastic end plate satisfies the requirement of being orthogonal to at least the stacking and extension dimensions while the rigid end plate also satisfies the requirement of being orthogonal to the stacking and height dimensions. 

    PNG
    media_image4.png
    196
    488
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    186
    492
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    235
    567
    media_image6.png
    Greyscale


(b) CN’294 discloses that it is known in the art to make a battery module (see EXAMPLE 1; 0034-0042; FIGURES 1-2 & 6-9) including a battery frame 1 provided with a base 4 and mounted on battery module bracket 22, insulating plastic plate 2, collecting column 3, insulating cover groove 5/passage 6 (holes, orifices), buckle 7 (protrusions/projections), slot 8, bolt-through hole 9, colleting column thread through hole 1, collecting plate slot 11, collecting plate 12 including through-hole 13, lead plate 14 including hole 15, lead terminal 16, battery lug 17, lithium-ion battery cells 18, battery shell 20, collecting plate 12, insulating cover 19, lead plate 14, a plurality battery frames 1 cascade together and mounted together on the outer side of the battery pack shell 20, battery module bracket 21, collecting plate 22, cell module bracket groove 23, lug boss 24 (see EXAMPLE 1; 0034-0042; FIGURES 1-2 & 6-9). CN’294 disclose the battery module comprises the battery frame, the battery pack shell, collecting plate, an insulating cover, a lead plate and the battery module bracket, and a plurality of battery frames mounted together on the outer side and the battery pack shell including the base being mounted on the battery module bracket so that the battery frame is horizontally installed with two current collecting elements/plates, and the insulating cover placed located on the current collecting elements/plates; the battery frames are made of insulating plastic plate; the grooves for the plurality of battery frames cascading on two side, the battery frame base is provided with a bolt hole (see EXAMPLE 1; FIGURES 1-2 & 6-9). In instance, the insulating plastic plate 2, battery shell 20, collecting plate 12, insulating cover 19, inter alia, can be taken to represent the thermal resin at least partially filling the battery module, and the broadly claimed rigid end plate. Note that the insulating plastic plate 2 and insulating cover 19 satisfy the requirement of being orthogonal to at least the stacking and extension dimensions while battery shell 20 and collecting plate 12 also satisfy the requirement of being orthogonal to the stacking and height dimensions. 

    PNG
    media_image7.png
    483
    489
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    364
    514
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    430
    311
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    1
    1
    media_image10.png
    Greyscale
 
    PNG
    media_image10.png
    1
    1
    media_image10.png
    Greyscale
 
    PNG
    media_image10.png
    1
    1
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    441
    340
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    340
    368
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    358
    493
    media_image13.png
    Greyscale

	In views of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the thermal resin (i.e., Cao et al’s plastic end plate; or CN’294’s insulating plastic plate/insulating cover) partially filling the module case, and specific the injection plate (Cao et al’s rigid end plate; or CN’294’s battery shell/collecting plate) of Cao et al and/or CN’294 in the battery module of Moon et al as the prior art teaches that the specifically disclosed thermal resins (i.e., Cao et al’s plastic end plate; or CN’294’s insulating plastic plate/insulating cover) and injection plates (Cao et al’s rigid end plate; or CN’294’s battery shell/collecting plate): (a) assists in bearing the battery expansion force so that the expansion force is transferred onto the rigid plate and thus allows the energy absorbing body thereof to deform elastically, so as to absorb the expansion force of the battery, thereby providing mechanical stability and structural integrity to the battery module (Cao et al); and/or (b) has a reasonable design forming a simple battery module structure with a convenient assembly which promotes dissipation and/or removal of the battery internal heat under normal/regular working conditions of the battery module (CN’294). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
	With respect to the three (3) orthogonal directions (i.e., the stacking dimension, the extension dimension and the height dimension), it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to accommodate or arrange the plurality of battery cells, the electrode lead and the first projecting portion to satisfy respective stacking dimension, extension dimension and height dimension in an orthogonal arrangement, or orthogonally placed within the battery module as instantly claimed it has been held that re-arrangement, reversal or duplication of parts is prima-facie obvious. Succinctly stated, fact that the claimed plurality of battery cells, electrode lead and first projecting portion are structurally re-arranged, reversed or duplicated to form a similar component having the same functionality is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed plurality of battery cells, electrode lead and first projecting portion is critical. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-I] Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: as set forth in the previous office, the battery module comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in dependent claims 11 and 18.
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claims 12-13 and 19-20 are also allowable by virtue of their dependency on claims 11 and 18, respectively.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9-10 and 15 have been considered but are moot in view of the new grounds of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to independent claim 16, applicant's arguments, filed 07/14/22, have been fully considered but they are not persuasive. The main contention of applicant’s argument is premised on the assertion that “the only materials which were identified above in the Action were the materials in paragraph [0025] of Moon, which relate to the thermoplastic resin, and not to any of the components that the Examiner asserted could constitute the recited ‘injection plate’ ”. At the outset, to the extent applicant’s argument was understood by the examiner, applicant appears to untenably assert that the limitation “transparent material”, the color of the material per se, or by itself, defines patentable subject matter, or that such limitation is sufficient by itself to define patentability. However, nothing on the written record fairly establishes, explains or describes any technical reason, sound evidence or scientific explanation as to why the so claimed “transparent material” is patentable in the context of the claimed invention. Further, nowhere in the present claims nor in applicant’s remark dated 07/14/22 (pages 8-9) can it be seen the criticality or critical aspect of apparently employing a “transparent material” instead of a material of any other color (i.e., red material, blue material, green material, yellow material, white material, black material and the likes). In a very respectful manner, the examiner vehemently disagrees with applicant’s position that “a transparent material” defines patentable subject matter. By the same token, the examiner would also disagree with any assertion that a red material, a blue material, a green material, a yellow material, a white material, a black material and the likes defines patentable subject matter. Again, it bears noting that applicant has not yet provided on the written record any technical explanation, sound evidence or scientific reasoning to show, at a minimum, any particular attribute(s), characteristic(s), or properties which would make “a transparent material” patentably distinct over a material that is not transparent. Again, nothing of significance has been unambiguously presented, sufficiently discussed and/or technically explained to that effect on the written record. Why a “transparent material” defines patentability? and/or Why a “non-transparent material” does not define patentability? and/or Why a “material of any color” defines patentability? The examiner is of the posture that a transparent material, or a red material, or a blue material, or a green material, or a yellow material, or a white material, or a black material and the likes cannot be afforded patentable weight by itself unless there is provided, at a minimum, some technical reason, some sound evidence or some scientific explanation. To put this into perspective, the examiner is of the opinion that “an injection plate” (or any “plate” per se) made of “a blue material”, or “a red material”, or “a yellow material” and the likes does not define patentability unless there is shown evidentiary criticality, or that it use is critical upon submission of any technical reason, sound evidence or scientific explanation. Therefore, applicant's position on that point rests entirely upon unsupported attorney argument. In re Geisler, 116 F.3d at 1471 (argument of counsel cannot take the place of evidence). Succinctly stated, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). In addition, notice that aesthetic design changes having no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 73 USPQ 431 (See MPEP 2144.04 [R-I] Legal Precedent as Source of Supporting Rationale). Ipso facto, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, in addition to apparently argue that none of the materials disclosed by Moon et al are, or can be, transparent, it appears that applicant is also untenably asserting that none of disclosed materials can be used, or are useful, as a plate, regardless of whether the plate is an injection plate, a thermoplastic resin sheet-like plate, or any other plate-like element. In reply, applicant is politely reminded that the test for anticipation is not whether the disclosed features may be bodily incorporated into the structure of the primary embodiment; nor is it that the claimed invention must be expressly suggested in the reference.  Rather, the test is what the combined teachings of the reference would have conveyed or suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, applicant is kindly reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, or performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim. Hence, in this case, it is imperative to note that the limitation “transparent material”, the color of the material per se, or by itself, is not a structural limitation, does not define any critical structure whatsoever; and further, it does not even positively stipulate the chemical composition and/or material constituent of the component. As set forth supra, notice that aesthetic design changes having no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 73 USPQ 431 (See MPEP 2144.04 [R-I] Legal Precedent as Source of Supporting Rationale).Yet further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be anticipated and/or obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Moreover, as previously mentioned, applicant appears to untenably assert that the limitation “transparent material”, the color of the material per se, or by itself, defines patentable subject matter. Nonetheless, the examiner strenuously but respectfully disagrees with applicant’s assertion. In this case, the limitation “the injection plate is made of a transparent material” has been construed as being equivalent to an external labelling feature such as a label, identifier, mark, tab, ticket or the likes which acts as "printed matter” per se with no particular functional, mechanical or structural relationship associated with injection plate and/or the battery module other than merely reciting a color-like (i.e., transparent) limitation in the context of the claimed invention or as instantly claimed. Thus, in this respect, no patentable weight has been given to the “printed matter” (i.e. transparent material per se which has not been positively defined or identified by its chemical composition and/or material constituents) in the absence of a new and unobvious functional relationship between the “printed matter” and the injection plate and/or the battery module itself. Note that USPTO personnel need not give patentable weight to printed matter (i.e., the transparent material) absent a new and unobvious functional relationship between the printed matter and the injection plate and/or the battery module. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2111.05 Functional and Nonfunctional Descriptive Material. To be given patentable weight, the printed matter (i.e., the transparent material) and associated product must be in a functional relationship. A functional relationship can be found where the printed matter (i.e., the transparent material) performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). However, where a product merely serves as a support for printed matter (i.e., the transparent material), no functional relationship exists. Such a situation would occur for a hatband with images displayed on the hatband but not arranged in any particular sequence. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 2009 U.S. App. LEXIS 6667 (Fed. Cir. 2009) (unpublished). See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. App. 1955).Moreover,  as per MPEP 2112.01 Composition, Product and Apparatus Claims: III.   PRODUCT CLAIMS – NONFUNCTIONAL PRINTED MATTER DOES NOT DISTINGUISH CLAIMED PRODUCT FROM OTHERWISE IDENTICAL PRIOR ART PRODUCT
    PNG
    media_image14.png
    18
    19
    media_image14.png
    Greyscale
 Where the only difference between a prior art product and a claimed product is printed matter (i.e., the transparent material per se which has not been positively defined or identified by its chemical composition and/or material constituents) that is not functionally related to the product, the content of the printed matter (i.e., the transparent material) will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ). In light of the foregoing, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Notice also that aesthetic design changes having no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 73 USPQ 431 (See MPEP 2144.04 [R-I] Legal Precedent as Source of Supporting Rationale).
 Last but not least, with respect to applicant's arguments that: (i) “the limitation ‘the injection plate is made of transparent material’ [the color of the material per se, or by itself] apparently defines patentable subject matter”, and (ii) “the only materials which were identified above in the Action were the materials in paragraph [0025] of Moon, which relate to the thermoplastic resin, and not to any of the components that the Examiner asserted could constitute the recited ‘injection plate’ ”, the examiner also asserts that it is not enough that applicant's representative personally believes that the prior art’s material is not transparent or cannot be made/prepared as a transparent material, and/or the prior art’s material cannot be used as a plate, or cannot be shaped as a plate. That is to say, the arguments of counsel cannot take the place of evidence in the record. An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of inherent anticipation or obviousness (See MPEP 716.01 and 2145: Consideration of Applicant's Rebuttal Arguments). Put differently, a statement or argument by the attorney is not factual evidence. (See MPEP 716.01 and 2145 Consideration of Applicant's Rebuttal Arguments). In short, applicant's position on that point rests entirely upon unsupported attorney argument. In re Geisler, 116 F.3d at 1471 (argument of counsel cannot take the place of evidence). Succinctly stated, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 

Conclusion
Applicant's amendment (to claims 1, 9-10 and 15) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727